Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 5/20/2022 has been entered and received.  
Claims 1-3, 13, 15, 28, 35, 47, 52 have been amended and claims 4-12, 14, 16-23, 25-27, 29-34, 36-43, 45, 46, 48-51, 53-55, 59-62, 64, 65, 69 and 70 have been cancelled.
Examiner comment:  Claim 58 is indicated to be (Previously Presented), however in step (ii) the equation previously recited (compare to claims filed 9/23/2021 below) is missing.  For purposes of compact prosecution and clarity of the record, claim 58 will be interpreted to comprise the equation set forth in the claim set of 9/23/2021.
4/20/2022:    
    PNG
    media_image1.png
    51
    354
    media_image1.png
    Greyscale

9/23/2021:   
    PNG
    media_image2.png
    53
    364
    media_image2.png
    Greyscale
  

Claims 1-3, 13, 15, 24, 28, 35, 44, 47, 52, 56-58, 63, 66-68 and 71 are pending

Election/Restriction
Applicant’s election without traverse of Group II in the reply filed on 9/23/2021 was acknowledged.  In view of the claim amendments, the restriction between groups I and II was withdrawn.
No new arguments nor comments have been provided in Applicant’s response.
Claims 1-3, 13, 15, 24, 28, 35, 44, 47, 52, 56-58, 63, 66-68 and 71 are pending.  Claim 71 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2021.  
The examiner has required restriction between product or apparatus claims and process claims, in this case the group directed to the method and not the product (claim 71) has been elected.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-3, 13, 15, 24, 28, 35, 44, 47, 52, 56-58, 63, 66-68 drawn to a method of determining tumor burden in a sample by creating a library, providing a catch and determining reads to provide a value which excludes functional and germline alterations are currently under examination.

Priority
This application filed 8/28/2018, is Continuation of PCT/2017/019763 filed 2/7/217, which claims benefit to US provisional application 62/301534 filed 2/29/2016.
No comment on the summary of priority was made in Applicant’s response.

Claim Objections
Claim 58 is objected to because of the following informalities:  
in step (ii) the claim sets forth an image object without content:  

    PNG
    media_image1.png
    51
    354
    media_image1.png
    Greyscale

For purposes of compact prosecution and clarity of the record, claim 58 will be interpreted to comprise the equation previously set forth in the claim set of 9/23/2021 
    PNG
    media_image3.png
    38
    90
    media_image3.png
    Greyscale
  
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) filed 5/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13, 15, 24, 28, 35, 44, 47, 52, 56-58, 63, 66-68 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
The amendment to claims 1 and 2 to delete the limitation for determining a value for the tumor mutational burden based on ‘a function’ of somatic alterations, and provide ‘counting’ as the means of determination has addressed the basis of the rejection.
Examiner note:  support for the amendment can be found in the specification starting at page 121, and examples provided in Appendix A.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 13, 15, 24, 28, 35, 44, 47, 52, 56-58, 63, 66-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 2 have been amended to provide that the analysis steps performed ‘by using at least one processor’, to recite “wherein the functional alteration is identified as such based on inclusion in a database of functional alterations”, and that the source of the read data is from a ‘subject having a cancer’ (in preamble).  As amended, the claims require the source of the read data to be from cancer patients, where the art generally supports comprises observable alterations in the genomic sequence, and for the identification for exclusion of read data in the evaluation of tumor mutational burden, the claims now recite that such sequences are present in database.  In review of the specification, pages 110 and 121 provides more specific guidance for the mutation load analysis methods and provides a list of specific databases that list genes that were either included or excluded, but fails to provide one generic database of ‘functional alterations.  Dependent claims set forth a list of functional properties (claim 15 for example) that would be included or excluded as a functional alteration.
The amendment to the claims is not sufficient to address the issues of record, and appears to be new matter with respect to the requirement of the database as claimed.
With respect to new matter, while it is acknowledged that the specification provides for an example where known databases were used to include and exclude certain type of observed alterations, it does not appear to support the generic idea for possession or the existence of database consistent with the breadth of the claims.  For example, a review of the art of record, provides that a variety of alterations can be detected in various forms of cancer, however among different forms of cancer unique alterations are not shared among them all, and alterations in one that may be drivers would not be considered a driver in another cancer or have any functional property if present.  Similarly, for the use of hybrid capture, there does not appear to be adequate support for what is contained in sub-genomic intervals or what the predetermined set of genes would be and used to provide the necessary reads for the analysis method.
With respect to Written Description requirement and the requirement of an ‘alteration’ as a functional, germline or even as an alteration without reference when only a sequence read representing genomic intervals (i.e. sequence reads) which are provided, even if the source is known to be a ‘subject having a cancer’ given the evidence of record, this does not appear to be determinant that any possible detected ‘variation’ observed in read data could easily be associated with any functional property, germline origin or resulting from tumor burden itself for the ability to practice the analysis steps as broadly claimed.  Further, a search of the relevant art has identified references like Snyder et al. (2014) which provides data that suggests a need for an expanded definition of the previous categories of driver and passenger mutations in view of evidence that exonic missense mutations in general confer increased MHC class I binding and confirm the hypothesis that some mutations formerly categorized as passengers may in fact represent “immune determinants.”   Even if specific databases do exist, the evidence of record suggests that they are not representative for the scope of the claims for all cancers and possible germline and functional variants that may be associated with a given cancer type, and appear subject to interpretation and change as the field evolves.
Response to Applicant’s arguments
Applicants note the amendments to the claims to address the basis of the rejection as to the source of the sample, and support of the specification that one of skill in the art would know approaches for these limitations for example using SGZ algorithm for germline prediction to identify and exclude germline alterations.  The claim amendments and Applicant’s arguments have been fully considered, but not found persuasive.
As discussed above, providing a limitation of ‘a database of functional alterations’ and evidence of record that such a database does not exist consistent with the breadth of the claims fails to adequately address the rejection of record.  While the art of record generally supports that identification of genetic alterations in various forms of cancer is an active area of research, the specification fails to provide the necessary guidance for the breadth of the claim to practice hybrid capture of informative sub-genomic regions or for the analysis to exclude a read relative to the various possible types of cancer or normal samples analyzed and encompassed by the claim.  Clearly, the information is necessary to arrive at sequences which are used to identify informative genomic regions which are correlative to tumor mutational burden.  Therefore, for the reasons above and of record, the rejection is maintained.
Previous Rejection of Record
The rejected claims encompass an enormous number of possible species of types of alterations, and indicate that they may be obtained in reference to another sequence and provide for functional limitations to define what a variation would or might be capable.  However, neither the claims nor the specification set forth any structural requirements for something to be an alteration meeting any of these structures/functions.  Further, it is noted that the claims are directed to a sample without indication of the source of the sample or how the sequence is provided in the first step, encompassing an enormous number of possible sources and types of sequences that are to be processed in the method.
When the claims are analyzed in light of the specification, the invention encompasses an enormous number of sequences, however the specification teaches only generically provides for what may exist and no specific means of defining an observed variation relative to any reference to have any effect or even represent an ‘alteration’ since it may represent allele or loci differences that exist in a population.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been by full structure.  The instant specification teaches generically that sequences can comprise alterations, and even more specifically that in tumor progression that increased number of alterations can be observed.  
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide sequences or positions with in a specific gene or nucleic acid), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case the specification provides the required structural limitation as possible function outcomes of the alteration such as having any possible effect on cell division, any form of growth and any affect, positive or negative, on survival (claims 1 and 2) and with more specific functions (claim 15 for example) without providing any clear indication what changes to any given sequence result in these.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)  In this case, for any sample source and any type of alteration, the skilled artisan cannot envision the detailed chemical structure of the encompassed [nucleic acids, polymorphisms, amino acids, etc, use what is appropriate for the situation] regardless of the complexity or simplicity of the method of possible identification through other methodologies. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. 
In conclusion, the limited information provided regarding the types of necessary alterations identified from simply providing a sequence in step a) is not deemed sufficient to reasonably convey to one skilled in the art nucleic acid molecules or sequences that are necessary for the steps of determining and evaluating as required of the claims.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 13, 15, 24, 28, 35, 44, 47, 52, 56-58, 63, 66-68 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claims 1 and 2 have been amended and still are generally drawn to a method of determining tumor mutational burden in a sample.  As amended, claim 1 indicates that the sample is obtained from a subject with cancer, and the analysis requires steps of using hybrid capture and NGS to obtain sequence reads which are counted to evaluate the mutational burden through the analysis of sequences which are not excluded as functional alterations or germline alterations.  As amended, claim 2 provides that one creates a library with sequences that represent tumor samples, based on alignment of the reads obtained, analyzing and determining reads to provide a value which excludes functional and germline alterations are currently under examination.  Dependent claims set forth how the value is expressed or relative to (claim 3), possible sample sources of the sample and descriptive attributes as to what the alteration functions may be (claim 15).
For step 1 of the 101 analysis, as amended the claims are found to be directed to a statutory category of a process which requires physical steps for providing reads through hybridization and sequencing.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of analyzing possible alterations that may be present in the sequence data and correlating variations to tumor burden values.   In review of the specification and recited steps, the aligning and comparing sequence to arrive at the identification of ‘alterations’ in sequences are instructional steps.  The claim requires broad and generic steps for providing any sequence and ‘determining’ a value from any given sequence which then is representative of tumor burden.  The judicial exception is a set of instructions for analysis of sequence data, and fall into the category of Mathematical Concepts to the extent that the tumor burden value is some form of a calculation, and also given the breadth to any sequence for analysis into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) where here the claims encompass aligning two sequences and evaluating the differences as alteration and representative of tumor burden.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the judicial exception is applied.  While the claims have additional elements, they provide the data which is assessed in the judicial exception.  The claims provide an additional element that provides sequence data, which is separate from the analysis step.  Additionally, the judicial exception requires steps recited at high level of generality and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, and given the evidence of record the claims do not provide for any additional element to consider under step 2B which appears to provide for any improvement when viewed as the claim as a whole.  For example, Schrock et al. (2016) provide for the use of hybrid capture of a sub-genomic region and sequence it for further characterization.  While the claims encompass comparing a small number of sequences, to the extent that the steps of analysis can be done using a computer and known software it is noted that explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Response to Applicant’s arguments
Applicants provide a copy of the previous rejection of record, and provide a copy of the claim amendments to independent claims 1 and 2.  Providing the guidance of the specification, applicants note what the invention is directed to and that examples provide evidence for measurement of mutational burden in targeted samples.  For step 1, Applicants argue that the claims are directed to a statutory category.
In response, Examiner agrees that as amended, the claims are directed to a process.
For step 2A prong 1, Applicants argue that the claims do not recite an abstract idea, and are directed to evaluating a tumor mutational burden in a sample.  As amended, it noted that claims provide physical steps and steps in which certain types of sequence reads for functional variants and germline alterations are to be excluded in the analysis which is now performed on at least one processor.
In response, the additional elements have been noted (and evaluated more fully in prong 2), however the judicial exception of evaluating sequence read data has been found to be an abstract step.  There is no necessary complexity or amount required of the claims such that the analysis appears to be simply comparing sequences and counting variants as a way to assess tumor burden.  It is noted that originally the claims did not require a processor, and now with amendment, the indication to perform the analysis using a processor and evidence of record is not sufficient to make the claim patent eligible, and simply indicate to use a computer in the analysis steps.
For step 2A, prong 2, Applicants argue that there are several elements that result in substantial improvements in the technology of evaluating tumor mutation burden noting the guidance of the specification, and require excluding functional alterations which allow for accurate measurements of TMB for immunotherapies and improvements.
In response, a review of the relevant art demonstrates that the study of TMB was known, and that mutational load correlates with the response of certain types of cancer to immunotherapy (see for example Gubin et al. (2015) and Le et al. (2015)).  The evidence of record does not appear to support an improvement by excluding any specific types of sequences as a variety of possible antigens may serve as targets.  For TMB analysis in general, Gubin et al. clearly demonstrate that mutational load correlates with the response and that mutational load it-self was a better indicator of response to a variety of immunotherapies demonstrating an acknowledgement of TMB importance in cancer treatment with immunotherapeutic approaches.
For step 2B, Applicants argue that combination of steps is not conventional, and note that Gubin fails to exclude certain sequences in the analysis, and generally include alterations associated with progression.
In response, for Step 2B the combination of additional elements are analyzed not the steps of analysis set forth in the judicial exception.  While it is acknowledged that some research in cancer focuses on alterations that result in the progression of cancer, the teaching of Gubin et al clearly provide that TMB alone, i.e. independent of gene, correlates with response.  More importantly, it is recognized and suggested that a variety of genes can be the target for immunotherapy, and that the field is still unsettled and empirical for results.  For example,  Snyder et al. (2014) provides data that suggests a need for an expanded definition of the previous categories of driver and passenger mutations in view of evidence that exonic missense mutations in general confer increased MHC class I binding and confirm the hypothesis that some mutations formerly categorized as passengers may in fact represent “immune determinants.”  It appears that broadly providing for the use of hybrid capture and sequence analysis were technique known and used, and with respect to specific targets provide for ‘passenger’ genes that were not considered functional variants and drivers in the oncogenic process, but may serve as neo-antigens in immunotherapy in the treatment of cancer.
Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
An updated search in view of the amendments has identified:
Gubin et al. (2015) who provide an overview of studies that demonstrate that mutational load correlates with the response of melanomas to immunotherapy.  In the genetic analysis, it was found that mutational load it-self was a better indicator of response to a variety of immunotherapies, and that all neoantigens were patient-specific and most likely represent ‘passenger” mutations that do not directly contribute to tumorigenesis.
Snyder et al. (2014) as evidence that in the field of cancer genetics that data suggests a need for an expanded definition of the previous categories of driver and passenger mutations in view of evidence that exonic missense mutations in general confer increased MHC class I binding and confirm the hypothesis that some mutations formerly categorized as passengers may in fact represent “immune determinants.”  They hypothesized that an increased mutational burden in metastatic melanoma samples would correlate with a benefit from CTLA-4 blockade, and demonstrate that there was a significant difference in mutational load between patients with a long-term clinical benefit and those with a minimal benefit or no benefit.
Le et al. (2015) who demonstrate high numbers of somatic mutations and potential mutation-associated neoantigens were associated with longer progression-free survival and with a trend toward objective response, and results that suggest that the evaluation of tumor genomes can help guide immunotherapy. They support the view that the number and type of alterations may prove to be valuable for judging the potential usefulness of immune checkpoint inhibitors, even in mismatch repair–proficient cancers.  Most importantly, our results show an approach for the treatment of a specific class of tumors that is based solely on genetic status — that is, without regard to the underlying tumor type.
The references above and of record demonstrate the TMB is correlated with assessment of cancer, however the source of sequence to exclude from the analysis is not consistent with the instant claims, and appears to provide any sequence can be used, and more particularly provides for targets which are encompassed by the claims as functional variants.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Hieronymus et al (PNAS July 29, 2014) has been provided as an analysis and evidence that alterations such as copy number can be used as a prognostic marker in prostate cancer, and more generally can be measured in cohorts to determine effects of treatments and long term outcomes. Prior to the filing date, many groups have investigated molecular and genetic alterations present in tumors that correlate with outcome and used tumor-derived signatures that are associated with the risk of progression and even death from cancer.  However, the art generally attempts to identify alterations that cause or correlate to tumor progression and even when looking at alterations generally do not actively exclude the alterations listed in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Joseph Woitach/            Primary Examiner, Art Unit 1631